DETAILED ACTION

This office action is in response to the application filed on 7/18/2019.  Claims 1-17 are pending.  Claims 1-17 are rejected.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Abstract

The abstract of the specification is objected to.  See MPEP § 608.01(b).  Applicant is reminded of the proper language and format for an abstract of the disclosure.  The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.  Words that are redundant can be deleted, such as restatement of the title of the invention.  In the instant case, Applicant should consider deleting “A beach blanket system.”


Drawings

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: #13.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the Applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 3,862,876 to Graves in view of US Patent Application Publication 2006/0117480 to Younce.
Claim 1.  A beach blanket system, comprising: a flexible body (Graves, Fig. 1, #10) having a plurality of perimeter edges; a side channel (Graves, Fig. 1, #12, 14, 16, and 18; also the abstract teaches “weights along at least two opposed edges”) disposed on the flexible body along each perimeter edge of the plurality of perimeter edges, each side channel comprising a pair of opposing open ends (Graves, column 2, lines 42-50 teaches open ends of tubes 26 and 27, as seen in Fig. 3; which implies that the same method would be used on the embodiment of Fig. 1; Graves also teaches with respect to Fig. 1, in column 3, lines 30-37, that corners of the side channels may be left open for removal of the bags of sand), a plurality of sleeves (Graves teaches “small separage bags of sand” in column 2, lines 31-32), each sleeve comprising an open end and a closed end (Graves does not teach that each sand containing bag has an open end and a closed end; however, Younce teaches a similar apparatus and teaches sand 
Claim 2.  The beach blanket system of claim 1, wherein each sleeve is composed of a transparent material (Younce teaches in the abstract “sleeves are made of a substantially impervious material that can be easily cleaned, such an extruded plastic”; while Graves and Younce do not explicitly teach a transparent material, Examiner takes official notice that extruded plastic can may be transparent; furthermore, there is no criticality to the claimed transparency and it would have been an obvious aesthetic matter of design choice to provide a clear sleeve; moreover a user would be able to determine how much sand is in the sleeve, and if additional weight is required, regardless of whether or not the sleeve is constructed of a transparent material).
Claim 3.  The beach blanket system of claim 1, further comprising one or more straps configured to adjustably secure the flexible body in a rolled configuration (Graves doesn’t teach straps; Younce teaches “The invented wind resistant beach towel 10 has ties, 12a and 12b, for securing the towel to a chair and for securing it when it is rolled up;” it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the towel of Graves with the straps of Younce for these stated uses).
Claim 4.  
Claim 9.  A beach blanket system, comprising: a flexible body having a plurality of perimeter edges; a side channel disposed on the flexible body along each perimeter edge of the plurality of perimeter edges, each side channel comprising a pair of opposing open ends; a corner pocket disposed in a corner portion of the flexible body; a plurality of sleeves, each sleeve comprising an open end and a closed end, wherein each sleeve is configured to receive and retain particular matter therein; wherein each sleeve is removably securable within one of the side channels (claim 9 is directed toward similar limitations as is claim 1; see rejections above; regarding “a corner pocket disposed in a corner portion of the flexible body” corner pockets are well known in the prior art, as disclosed by Younce in at least paragraphs [0004]-[0010]; it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide corner pockets for at least the holding sand or other items such as keys or sunscreen, as disclosed by Younce and the prior art cited by Younce).
Claim 10.  The beach blanket system of claim 9, wherein each sleeve is composed of a transparent material (Younce teaches in the abstract “sleeves are made of a substantially impervious material that can be easily cleaned, such an extruded plastic”; while Graves and Younce do not explicitly teach a transparent material, Examiner takes official notice that extruded plastic can may be transparent; furthermore, there is no criticality to the claimed transparency and it would have been an obvious aesthetic matter of design choice to provide a clear sleeve; moreover a user would be able to determine how much sand is in the sleeve, and if additional weight is required, regardless of whether or not the sleeve is constructed of a transparent material).
Claim 11.  The beach blanket system of claim 9, further comprising one or more straps configured to adjustably secure the flexible body in a rolled configuration (Graves doesn’t teach straps; Younce teaches “The invented wind resistant beach towel 10 has ties, 12a and 12b, for securing the towel to a chair and for securing it when it is rolled up;” it would have been obvious 
Claim 12.  The beach blanket system of claim 11, wherein the one or more straps comprise one or more fasteners (Younce Fig. 1 teaches multiple straps at #’s 12a and 12b).
Claims 5-8 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 3,862,876 to Graves and US Patent Application Publication 2006/0117480 to Younce, in view of US Patent 4,980,935 to Kazanowski et al (“Kazanowski”).
Claim 5.  The beach blanket system of claim 1, wherein each sleeve includes a closure flap configured to selectively close the open end of the sleeve (Younce Fig. 10, right side of sleeve may be considered to be a flap, although it is unclear, therefore Younce doesn’t explicitly teach a flap; Kazanowski teaches a similar apparatus in which a storage pouch #30 is placed within the sleeve of a carrying bag #18; the storage pouch is comparable to the sand filled pouches of Graves and Younce and Kazanowski teaches a flap #34 and a fastener #36 in Fig. 1; it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the sand filled pouches of Graves and/or Younce with the flap and fastener of Kazanowski in order to be able to place sand into the pouch and to secure the sand within the pouch, and also to be able to remove sand from the pouch).
Claim 6.  The beach blanket system of claim 5, wherein each closure flap of each sleeve comprises one or more fasteners (Kazanowski teaches a fastener #36, and teaches additional fasteners at #’s 40 in Fig. 3). 
Claim 7.  The beach blanket system of claim 1, wherein each side channel includes a closure flap configured to selectively close one of the opposing open ends of the side channel (Graves discloses “the ends 30 and 31 of tube 26 may be closed,” but does not disclose the details of how this occurs; specifically Graves does not disclose a flap; Kazanowski teaches a flap #34 and a fastener #36 in Fig. 1; it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the tubes of Graves with 
Claim 8.  The beach blanket system of claim 7, wherein each closure flap of each side channel comprises one or more fasteners (Kazanowski teaches a fastener #36, and teaches additional fasteners at #’s 40 in Fig. 3).
Claim 13.  The beach blanket system of claim 9, wherein each sleeve includes a closure flap configured to selectively close the open end of the sleeve (Younce Fig. 10, right side of sleeve may be considered to be a flap, although it is unclear, therefore Younce doesn’t explicitly teach a flap; Kazanowski teaches a similar apparatus in which a storage pouch #30 is placed within the sleeve of a carrying bag #18; the storage pouch is comparable to the sand filled pouches of Graves and Younce and Kazanowski teaches a flap #34 and a fastener #36 in Fig. 1; it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the sand filled pouches of Graves and/or Younce with the flap and fastener of Kazanowski in order to be able to place sand into the pouch and to secure the sand within the pouch, and also to be able to remove sand from the pouch).
Claim 14.  The beach blanket system of claim 13, wherein each closure flap of each sleeve comprises one or more fasteners (Kazanowski teaches a fastener #36, and teaches additional fasteners at #’s 40 in Fig. 3).
Claim 15.  
Claim 16.  The beach blanket system of claim 15, wherein each closure flap of each side channel comprises one or more fasteners (Kazanowski teaches a fastener #36, and teaches additional fasteners at #’s 40 in Fig. 3).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent 3,862,876 to Graves and US Patent Application Publication 2006/0117480 to Younce in view of US Patent 5,018,229 to Eberhart.
Claim 17.  The beach blanket system of claim 9, wherein the corner pocket comprises an open end oriented toward a center portion of the flexible body and a pair of closed ends each bounded by an edge of one of the side channels (Graves and Younce do not explicitly teach these details of corner pockets, although Younce does generally discuss prior art that discloses corner pockets; it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the apparatus of Graves with the corner pockets of Eberhart at least for holding sand or other items such as keys or sunscreen, as disclosed by Eberhart Fig. 8).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYLES A THROOP whose telephone number is (571)270-5006.  The examiner can normally be reached on 8:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pete Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MYLES A THROOP/Examiner, Art Unit 3673